Case 3:19-cv-04597-LB Document 66-3 Filed 04/06/20 Page 1 of 5




              EXHIBIT 3
       Case 3:19-cv-04597-LB Document 66-3 Filed 04/06/20 Page 2 of 5



 1 Todd C. Atkins (SBN 208879)
     tatkins@atkinsdavidson.com
 2 ATKINS & DAVIDSON, APC
     2261 Rutherford Road
 3 Carlsbad, CA 92008
     Telephone: 619.665.3476
 4
     Matthew M. Wawrzyn (pro hac vice)
 5 matt@wawrzynlaw.com
     WAWRZYN LLC
 6 2700 Patriot Blvd., Suite 250
     Glenview, IL 60026
 7 Telephone: 847.274.9844
 8 Attorneys for VDPP LLC
 9
                                 UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA

11
12
     VDPP LLC,                                         Case No. 3:19-CV-04597 (LB)
13
                            Plaintiff,
14                                                     DISCLOSURE OF ASSERTED CLAIMS,
            v.                                         INFRINGEMENT CONTENTIONS, AND
15                                                     ACCOMPANYING DOCUMENT
     FACEBOOK TECHNOLOGIES, LLC,                       PRODUCTION
16
                            Defendant.
17
18
            Pursuant to Patent Local Rules 3-1 and 3-2 and the Court’s Scheduling Order, Plaintiff
19
20 VDPP LLC (“VDPP”) makes the following disclosures to Defendant Facebook Technologies,
21 LLC (“Facebook”).
22                                         Rule 3-1 Disclosures
23 (a)      Each claim of each patent in suit that is allegedly infringed by each opposing party,
            including for each claim the applicable statutory subsections of 35 U.S.C. § 271
24          asserted[.]
25
            VDPP alleges that Facebook infringes Claim 27 of U.S. Patent No. 9,699,444 (the “‘444
26
     patent”) based on acts prohibited by 35 U.S.C. § 271(a).
27
            VDPP alleges that Facebook infringes Claim 2 of U.S. Patent No. 9,948,922 (the “‘922
28
     Infringement Contentions                       -1-             Case Nos. 3:19-CV-04597 (LB)
           Case 3:19-cv-04597-LB Document 66-3 Filed 04/06/20 Page 3 of 5


     patent”) based on acts prohibited by 35 U.S.C. § 271(a).
 1
               VDPP alleges that Facebook infringes Claim 2 of U.S. Patent No. 9,426,452 (the “‘452
 2
 3 patent”) based on acts prohibited by 35 U.S.C. § 271(a).
 4 (b)         Each accused apparatus, product, device, process, method, act, or other
               instrumentality[.]
 5
               VDPP alleges that Claim 27 of the ‘444 patent covers all versions of the Facebook virtual
 6
 7 reality headsets Quest, Rift, and Go.
 8             VDPP alleges that Claim 2 of the ‘922 patent covers all versions of the Facebook virtual

 9 reality headsets Quest, Rift, and Go.
10             VDPP alleges that Claim 2 of the ‘452 patent covers all versions of the Facebook device
11
     Portal.
12
     (c)       Claim chart.
13
               See Exhibit A.
14
15 (d)         Indirect infringement allegations.

16             VDPP alleges that Facebook directly infringes the patents-in-suit.

17 (e)         Literal infringement or infringement under the doctrine of equivalents.
18             VDPP alleges that each element of the asserted claims is literally present in the accused
19 products; however, VDPP reserves the right to request leave to assert infringement under the
20
     doctrine of equivalents.
21
     (f)       Priority dates.
22
               The ‘444 patent is entitled to a priority date of January 23, 2001.
23
24             The ‘922 patent is entitled to a priority date of January 23, 2001.

25             The ‘452 patent is entitled to a priority date of January 23, 2001.

26 (g)         VDPP products and methods practicing the asserted invention.
27             VDPP does not preserve the right to rely on its or its licensees’ products.
28
     Infringement Contentions                           -2-                Case Nos. 3:19-CV-04597 (LB)
           Case 3:19-cv-04597-LB Document 66-3 Filed 04/06/20 Page 4 of 5


     (h)      Timing of Infringement / Damages.
 1
              On information and belief, Facebook’s first infringement with the Rift device occurred on
 2
 3 or about March 28, 2016. Damages have continued to accrue until the expiration of the ‘444
 4 patent and the ‘922 patent.
 5            On information and belief, Facebook’s first infringement with the Go device occurred on
 6 or about May 1, 2018. Damages have continued to accrue until the expiration of the ‘444 patent
 7
     and the ‘922 patent.
 8
              On information and belief, Facebook’s first infringement with the Quest device occurred
 9
     on or about May 21, 2019. Damages have continued to accrue until the expiration of the ‘444
10
11 patent and the ‘922 patent.
12            On information and belief, Facebook’s first infringement with the Portal device occurred

13 on or about November 8, 2018. Damages have continued to accrue until the expiration of the ‘452
14 patent.
15
     (i)      Basis for willful infringement against Facebook.
16
              VDPP does not allege willful infringement. VDPP reserves the right to assert that
17
     Facebook’s infringement is willful if such a contention is adequately supported by evidence
18
19 discovered in the discovery process.
20                                          Rule 3-2 Production

21 (a)        Documents evidencing pre-application disclosures: N/A.
22 (b)        Documents evidencing conception, reduction to practice, design, and development
              that pre-date priority date: N/A.
23
24 (c)        A copy of the file history for the ‘444 patent See Ex. B; the ‘922 patent See Ex C; and
              the ‘452 patent See Ex. D
25
     (d)      Documents evidencing ownership of the patents-in-suit: See Ex. E
26
27 (e)        Documents sufficient to show the operation of VDPP’s products: N/A.
28
     Infringement Contentions                        -3-              Case Nos. 3:19-CV-04597 (LB)
           Case 3:19-cv-04597-LB Document 66-3 Filed 04/06/20 Page 5 of 5


     (f)      Agreements transferring an interest in the patents-in-suit: See Ex. E.
 1
     (g)      All agreements comparable to a hypothetical reasonable royalty: N/A.
 2
     (h)      All agreements that may otherwise be used to support damages: N/A.
 3
 4 (i)        Marking of VDPP’s products: N/A.

 5 (j)        F/RAND commitment: N/A.

 6
 7 Dated: March 12, 2020                         /s/ Matthew Wawrzyn
                                                 Todd C. Atkins (SBN 208879)
 8                                               tatkins@atkinsdavidson.com
                                                 ATKINS & DAVIDSON, APC
 9                                               2261 Rutherford Road
                                                 Carlsbad, CA 92008
10                                               Tel: 619.665.3476

11
                                                 Matthew M. Wawrzyn (pro hac vice)
12                                               matt@wawrzynlaw.com
                                                 WAWRZYN LLC
13                                               2700 Patriot Blvd., Ste 250
                                                 Glenview, IL 60026
14                                               Telephone: 847.274.9844

15                                               Attorneys for VDPP LLC
16
17
18
19
20
21
22
23
24
25
26
27
28
     Infringement Contentions                       -4-              Case Nos. 3:19-CV-04597 (LB)
